Citation Nr: 0203256	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability, including an abrasion and degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his ex-spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from January 1966 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1998 decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for an abrasion and degenerative 
joint disease of the right knee.  In December 2001, the 
veteran testified at a Board hearing at the RO.

The Board notes that by October 2000 decision, the RO denied 
service connection for panic and anxiety disorder.  In 
November 2000, the veteran disagreed with that RO decision; 
however, a statement of the case addressing this matter has 
not yet been issued.  Accordingly, a remand for this action 
is now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

A chronic right knee disability was not present in service or 
manifested for many years thereafter, and no current right 
knee disability is shown to be related to service or any 
incident therein.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
fulfilled its duty to the veteran under the Veterans Claims 
Assistance Act of 2000 and its regulations.  As is evident 
from the record, in conformance with 38 U.S.C. §§ 5102 & 5103 
(West Supp. 2001), the RO sent the veteran numerous letters, 
as well as detailed Statements of the Case advising him of 
the evidence of record, and the additional evidence needed to 
complete his claim.  (See, e.g., RO letters dated in January 
1998, November 1999, January 2000, June 2000, July 2000, and 
September 2000.)  

The record also reveals that the RO has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C. § 5103A (West Supp. 
2001).  For example, the RO has obtained the veteran's 
service medical records, and he has been afforded two VA 
medical examinations in connection with his claim of service 
connection for a right knee disability.  In addition, the 
record contains pertinent VA clinical records, and the RO has 
requested all private treatment records specifically 
identified by the veteran.  

In that regard, it is noted that the veteran claims that 
immediately after his separation from service, he was unable 
to pass a physical conducted in connection with his 
application for employment with a state law enforcement 
organization.  Specifically, he has claimed that the physical 
revealed a psychiatric disorder, a heart disability, 
hypertension, and/or a right knee disability.  The RO duly 
requested records from that law enforcement agency, but the 
letter contains a response from that agency advising that no 
records pertaining to the veteran were available.  Based on 
this negative response, it is clear that further efforts to 
obtain those records would be futile. 

The veteran has likewise claimed that he was treated by VA 
for his right knee disability shortly after his separation 
from service.  The RO duly contacted the VA Medical Center 
(MC) where the veteran claimed to have received such 
treatment and requested a search of their current records, as 
well as their archives.  The VAMC responded that a thorough 
search of their files revealed no records pertaining to the 
veteran during the time period he had claimed to have 
received treatment.  Likewise, the VAMC indicated that they 
had checked with the Federal Retirement Center and that that 
facility was similarly unable to locate any records 
pertaining to the veteran.  Based on this negative response, 
the Board finds that further efforts to obtain those records, 
if in fact they do exist, would be futile.  

It is also noted that the veteran claims that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Based on his assertions, the RO duly 
requested records from SSA, but did not receive a response.  
Although the record does not contain records from SSA, the 
Board finds that a remand to obtain them is not warranted.  
Given the basis for the Board's denial of this claim, there 
is no reasonable possibility that recent records from SSA, if 
such records do exist, would aid the veteran in 
substantiating his claim of service connection for a right 
knee disability.  Such recent records would only serve to 
corroborate that the veteran has a current right knee 
disability.  

In sum, after a review of the record, the Board finds that 
there is sufficient evidence to render an equitable decision 
on this claim.  Moreover, given the facts of this case, the 
Board further finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating his claim.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.

The record shows that in January 1998, the veteran submitted 
a claim of service connection for a right knee disability, 
stating that he had sustained a right knee injury in service 
on March 20, 1968, while stationed aboard the U.S.S. Maury.  
In subsequent statements to the RO, the veteran elaborated on 
his claimed in-service knee injury.  (See e.g. May 1999 
Notice of Disagreement.)  Specifically, he alleged that in 
1968, he fell through a ship's hatch and sustained 
lacerations to his right deltoid and left cheek.  He also 
claimed that, "unbeknownst to me I also tore the cartilage 
in my right knee."  He further claimed that in May 1969, 
following his separation from service, he was rejected for a 
law enforcement job apparently due, in part, to his knee 
disability.  He stated that he then went to the Tucson VAMC 
where he underwent a procedure on his right knee.  In none of 
his statements to the RO did the veteran make any reference 
to a post-service knee injury.  

In support of his claim of service connection for a right 
knee disability, the RO obtained the veteran's service 
medical records which show that he was seen on numerous 
occasions (approximately 26 times) between January 1968 and 
January 1969 for various complaints, none of which was 
related to a right knee injury.  For example, he sought 
treatment during this period for complaints of headaches, a 
cold, a rash, an earache, a fever blister, acne, a cold sore, 
and a cut on his right wrist.  In July 1968, he had a 
sebaceous cyst removed.  Again, during none of these numerous 
visits was a complaint related to the right knee noted.  

In January 1969, the veteran was involved in a vehiclar 
accident.  At that time, he was noted to have superficial 
abrasions to both knees.  Physical examination revealed no 
other abnormality.  The impression was multiple abrasions.  

At his January 1969 service separation medical examination, 
the veteran's lower extremities and musculoskeletal system 
were normal on clinical evaluation.  His skin was also 
normal, but for a birthmark on his right deltoid, a 
vaccination scar on his left arm, and a scar on the left 
cheek.  A scar of the right knee was not noted.  

The veteran's DD Form 214 shows that he received, inter alia, 
a Vietnam Campaign Medal and a Meritorious Unit Commendation 
Medal.  The reason for his discharge was expiration of 
enlistment and to accept employment with a legally 
established law enforcement agency.  The record does not 
show, nor does the veteran contend, that he is a combat 
veteran as defined by VA O.G.C. Prec. Op. No. 12-99, 65 Fed. 
Reg. 6,256-58 (2000) (the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.)  

Private clinical records show that in August 1979, the 
veteran was hospitalized for treatment of a right knee 
disability.  On admission, he reported that about six months 
prior, in the course of his employment, he experienced a 
popping and crunching in his right knee with pain, followed 
by effusion.  Since that time, he stated that he had had 
persistent aching in the knee, as well as catching and 
locking.  He did not make any reference to a claimed in-
service right knee injury, nor did he make any reference to 
previous treatment by VA for a knee disability.  The 
diagnosis was torn medial meniscus and an arthroscopy and 
partial meniscectomy was performed.  The veteran's post-
operative course was uneventful.  

On January 1998 VA medical examination, the veteran reported 
that he sustained a right knee injury in service after he 
fell through a ship's hatch in March 1968.  He indicated that 
he had problems with his knee since his original accident, 
including six surgeries.  The assessment was multiple 
operated knee with likely degenerative joint arthritis in the 
right knee and patellofemoral pain syndrome.  

VA clinical records, dated from December 1997 to February 
1999, show that the veteran was seen during this period for 
several complaints, including right knee degenerative joint 
disease.  

Thereafter, the RO obtained private treatment records 
identified by the veteran, showing that in August 1993, he 
was seen complaining of right knee pain, stating that he 
worked on his feet all day and for the past two years, he had 
right knee pain.  He reported that he had undergone a medial 
meniscectomy 14 years earlier, but made no mention of an in-
service right knee injury or post-service treatment by VA.  
The diagnosis was chondromalacia of the right knee and 
surgery was performed.  In April 1994, the veteran again had 
right knee surgery, after which he reportedly did extremely 
well, without pain.  In May 1996, however, he had a motor 
vehicle accident while driving a truck and his right knee was 
injured when he smashed it into the instrument panel.  He 
reportedly filed a claim for workers compensation after his 
injury, and in August 1996, he again underwent right knee 
surgery and reportedly did well until November 1996, when he 
sustained injuries to his back, feet, and knees in an 
industrial accident in which he fell from a crane.  

In August 1999, a private physician indicated that he had 
followed the veteran since February 1976 for several 
conditions, including obesity, gout, and asthma.  He did not 
make any reference to right knee disability.  The RO 
attempted to obtain actual clinical records from this 
physician, but he did not respond to the RO's request.  

On VA medical examination in February 2000, the veteran 
reported a long history of multiple knee surgeries.  The 
examiner concluded that the veteran's right knee disability 
had increased since the last VA medical examination.  He 
noted that surgical treatment was being considered, including 
a total joint replacement.  

At his December 2001 hearing, the veteran again described the 
circumstances of his claimed in-service right knee injury.  
He stated that at the time of his service discharge, a right 
knee abrasion was noted "because I had an extremely sore 
knee and a tender knee."  He also claimed, however, that he 
had "downplayed" his knee condition, as he was excited 
about his post-service law enforcement job.  Unfortunately, 
he stated that he was unable to pass a physical examination 
for that job, due in part to his knee condition.  His ex-
spouse testified that the veteran had told her about the in-
service incident in which he fell through the ship's hatch 
and the fact that he was unable to complete the post-service 
employment physical.  He stated that he eventually underwent 
surgery in 1979.  He indicated that his knee had recently 
worsened and that he was advised that he may need total knee 
replacement.  

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he now has a right knee disability, 
including degenerative joint disease, as a result of a March 
1968 injury when he reportedly fell through a ship's hatch.  
He claims that he has had knee problems ever since that time.  

As noted above, his service medical records are entirely 
silent for any mention of a March 1968 knee injury.  In fact, 
the veteran was seen on numerous occasions in 1968 and at no 
time did he register any complaint regarding his right knee.  
The only mention of any abnormality of the veteran's right 
knee in the service medical records is in January 1969, at 
which time the veteran was noted to have a superficial 
abrasion.  However, at the time of his service separation 
medical examination later that month, his lower extremities 
were normal on clinical evaluation and there were no 
residuals of the abrasion noted, such as a scar.  

Likewise, the post-service medical evidence of record is 
negative for any residual of the in-service superficial right 
knee abrasion or of any indication of a right knee disability 
for many years after service separation.  The first objective 
evidence of any right knee disorder is not until August 1979, 
approximately 10 years after his separation from service.  
Moreover, his knee symptoms at that time were noted to have 
coincided with an on-the-job injury.  Treatment records in 
August 1979 are conspicuously silent for any mention of a 
prior knee injury or prior treatment for a right knee 
disability.  At no time during this treatment did the veteran 
attribute his right knee pain to service, report a history of 
injury, or indicate that his right knee pain had been a 
longstanding problem.  It is significant to note that at that 
time, the veteran advised the examiner that his knee pain had 
only been present for six months, since an on-the-job injury.  

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service superficial knee 
abrasion was chronic in nature.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The record in this case discloses a span of 
about a decade without any clinical evidence to support the 
veteran's current claim, made in the context of a claim for 
VA benefits, of a continuity of right knee symptoms.  
Likewise, there is no objective evidence to support the 
veteran's claim of continuous right knee symptoms since 
service.  In fact, the objective evidence set forth above 
flatly contradicts the his assertions in that regard.  
Simply, the record conspicuously lacks any recorded history 
of continuity of right knee symptoms since service.

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service and after service is clearly 
more probative than the remote assertions of the veteran.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
right knee symptoms since the in-service superficial right 
knee abrasion is highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage, supra.

Although the record shows that the in-service right knee 
problem was not chronic in nature, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, the evidence supporting the veteran's claim of 
a causal relationship between his current right knee 
disability and the in-service superficial right knee abrasion 
consists of his own opinion.  However, the Board assigns it 
little probative weight as there is no indication of record 
to indicate that he has any specialized education, training, 
or experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board notes that the veteran is an interested party in this 
matter, adding further doubt to the probative value of his 
opinion.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

On the other hand, the evidence which weighs against his 
claim consists of numerous private clinical records noting 
numerous post-service right knee injuries, beginning in 1979.  
Not one of these records mentions an in-service right knee 
injury or attributes any current knee disability to any 
injury in service.  To the contrary, these records clearly 
attribute his current right knee pathology to his numerous 
post-service right knee injuries.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a right knee disability.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disability, including an 
abrasion and degenerative joint disease, is denied.


REMAND


As noted above, by October 2000 rating decision, the RO 
denied service connection for panic and anxiety disorder.  In 
November 2000, the veteran disagreed with the RO decision.  
However, a Statement of the Case addressing this matter has 
not yet been issued.  Thus, a remand for this action is 
legally necessary.  Manlincon, supra.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
panic and anxiety disorder.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

